Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claims 1, 6-8, 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanabe et al (JP 2002274110A), hereinafter Tanabe.  (Applicant’s submitted prior art).
Regarding claim 1, Tanabe (Figures 1 and 2) teaches an antenna mounting structure comprising a parapet mount part 1b and 2b; a parapet contact part 2a vertically connected to one end of the parapet mount part; a mount extension part 1a vertically connected to the other end of the parapet mount part, disposed parallel to the parapet contact part, and connected and fixed to an inner surface of a parapet wall by means of a first connecting means 17 and 19; and an antenna coupling part 3 adjacently disposed to the parapet contact part and configured to be coupled with an antenna.
Regarding claim 6, as applied to claim 1, Tanabe (Figuers 1 and 2) teaches that the parapet mount part 1b and 2b comprises a contact part connection connected to the parapet contact part 2a, and an extension part connection 1a connected to the mount extension part, 
Regarding claim 7, as applied to claim 1, Tanabe (Figures 1 and 2) teaches that the horizontal plate parts 1b and 2b are configured to be fixed to each other at each of different fitting positions such that a distance between an inner surface of a parapet wall and the mount extension part is adjusted by adjusting a length of the first connecting means or changing a fastened state of the first connecting means to the inner surface of the parapet wall.
Regarding claim 8, as applied to claim 7, Tanabe (Figures 1 and 2) teaches that the mount extension part 1a further comprises a vertical extension portion vertically connected to the parapet mount part; a first auxiliary extension portion vertically coupled to the vertical extension portion, both ends of the first auxiliary extension portion is fixed by the first connecting means.
Regarding claim 10, as applied to claim 1, Tanabe (Figures 1 and 2) teaches that the antenna coupling part 3 further comprises a lower coupling body 3a; and an upper coupling body 4 coupled to an upper area of the lower coupling body, and one or more first rotating coupling holes are formed on the lower coupling body, and the one or more first rotating coupling holes are arranged along an outer circumference of the lower coupling body so as to adjust rotary arrangement of the lower coupling body.
Regarding claim 11, as applied to claim 10, Tanabe (Figures 4 and 8) teaches that a second rotating coupling hole 29a is formed in a region of the upper coupling body 4 connected .

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claims 9, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tanabe.
Regarding claim 9, as applied to claim 7, Tanabe teaches the claimed invention except explicitly mention that the parapet wall is in a form of an “L” shape comprising a first area perpendicular to a ground and a second area perpendicular to an end of the first area and parallel to the ground, the mount extension part further comprises a second auxiliary extension 
	However, it would be an obvious matter of design choice to arbitrary select the configuration of the parapet wall and associated mount extension part for optimum mounting configuration of the antenna.
Regarding claim 13, as applied to claim 1, it would have been an obvious matter of design choice to modify the Tanabe mount such that the antenna is disposed to extend in a direction parallel to the parapet contact part.
Regarding claim 14, as applied to claim 1, it would have been an obvious matter of design choice to further include a mount panel disposed below the parapet mount part for added support.
5.	Claims 2-5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Tanabe in view of Lundgren (US 6,018,325).  (Applicant’s submitted prior art).
Regarding claim 2, as applied to claim 1, Tanabe teaches the claimed invention wherein the antenna can be tilted with adjustment slots.  Tanabe does not teach an angling wire connected to an upper end of the antenna at one end of the angling wire; and an angling part configured to adjust a degree of tilt of the antenna by length adjustment of the angling wire.
Lundgren (Figures 1-3, col 4 lines 40-58) teaches an antenna mounting system comprising an angling wire 14 connected to an antenna, and an angling part 22 configured to adjust a degree of tilt of the antenna by length adjustment of the angling wire.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the antenna tilting mechanism of Tanabe with 
Regarding claim 3, as applied to claim 2, Lundgren (Figures 1-3, col 4 lines 40-58) teaches that the angling part 22 is a turnbuckle, wherein one end of the turnbuckle is connected to a first wire of the angling wire that is connected to the antenna and the other end of the turnbuckle is connected to a second wire that is connected to the antenna mounting structure.
Regarding claim 4, as applied to claim 2, it would have been an obvious matter of design choice to substitute the turnbuckle configuration with a first winding roller connecting the angling wire to the antenna for adjusting the degree of tilting through the line.
Regarding claim 5, as applied to claim 2, it would have been an obvious matter of design choice to substitute the turnbuckle configuration with a second winding roller with a warm gear and worm connecting to the antenna for adjusting the degree of tilting through the line.
Regarding claim 12, as applied to claim 2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the antenna mounting structure to further comprise a wire mount unit configured to mount the angling wire for tilting the antenna.
6.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Tanabe in view of Otsu et al (JP 2003-008316A), hereinafter Otsu.  (Applicant’s submitted prior art).
Tanabe teaches the claimed invention except explicitly mention one or more structure connections that are connected to the parapet mount part of each of the antenna mounting structures adjoining each other to fix the plurality of antenna mounting structures.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the antenna mounting structure of Tanabe to comprise one or more structure connections that are connected to the parapet mount part of each of the antenna mounting structures adjoining each other to fix the plurality of antenna mounting structures, as taught by Otsu, doing so would allow more antennas to be mounted in order to support additional communication applications.

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Guillemette et al (FR 2 791 182 A1) discloses a wall mounting structure.
Kusiv (US 2717751) discloses a parapet antenna mounting structure.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG V NGUYEN whose telephone number is (571)272-1825. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7983. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOANG V NGUYEN/Primary Examiner, Art Unit 2845